﻿Exactly a year ago the World Summit on the Child was convened in this Hall, attended by several Heads of State, including His Excellency Alhaji Sir Dawda Kairaba Jawara, President of the Republic of the Gambia. The high-powered representation at the Summit, the solemnity of the occasion and the important and far-reaching decisions that were taken, culminating in the adoption of the Charter on the Rights of the Child, testify to the Importance attached to women and children. It is in the name of these two most vulnerable groups, whose hopes and survival are reposed in the United Nations system, that I should like to congratulate Ambassador Shihabi on his election as President of the General Assembly at its forty-sixth session. I am confident that, as a seasoned diplomat endowed with the necessary skill and experience, he will steer our deliberations to a successful conclusion, and that the hopes and aspirations that were aroused at that Summit will continue to be in the forefront of our deliberations throughout this session so that the welfare and interests of these target groups will always be paramount in the programmes and activities of the United Nations system.
It is also a considerable pleasure for me to pay a tribute to his predecessor, Mr. Guido de Marco of Malta, for the very able manner in which he guided the deliberations of the forty-fifth session of the Assembly.
My delegation would also like to place on record its appreciation and gratitude to our Secretary-General, Mr. Javier Perez de Cuellar, and his staff for having conducted the affairs of the Organization in such a manner that the Organization has been given an invigorated role as an effective instrument for the protection and maintenance of international peace and security.
I should also like to seize this opportunity to convey, on behalf of the Government of the Gambia and my delegation, our heartfelt congratulations to the Governments of the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republics of Estonia, Latvia and Lithuania on their admission as new Members of the United Nations. The admission of these 8tates as new Members is in accordance with the principle of universality of our Organisation, and we look forward to their active participation and their positive contributions to the cause of peace and International understanding in the comity of nations. With regard to the two Koreas in particular, we hope that their simultaneous membership will create a favourable atmosphere leading to the peaceful reunification of the Korean peninsula.
The forty-sixth session of the Assembly is taking place against the backdrop of dramatic changes in international relations characterised by the end of the cold war and bipolarity, as well as by increased pressure for wider democratisation and respect for human rights. For us in the Gambia, the concepts of political pluralism and respect for human rights constitute the cardinal principles of our domestic and foreign policies and we cannot but welcome these developments. Human rights are desirable for their own sake because they promote the individual's well-being. They are also desirable for society as a whole because they promote economic, social and political development. However, the concept of human rights should not be based on social and political expediency. The concepts of democracy and political pluralism can be meaningful only if they are based on established social rules - the rule of law that govern and protect human behaviour. Thus in its full meaning, the concept of human rights presupposes the voluntary assumption of moral obligations, self-discipline, order, responsibility, duty and accountability.
In this sense, therefore, political development end economic welfare are inseparable from respect and protection of human rights and human dignity. This calls for a fight, against poverty, hunger, disease, underdevelopment and racism; a fight for the welfare of the most vulnerable! women, children, old people, the sick and the disabled, the migrant and the refugee. In short, human rights are the right to development aimed primarily at the welfare of the human being.
It is against this background that we continue to champion the cause of human rights, particularly in Africa and our subregion. As the headquarters of the African Commission on Human and Peoples' Rights and the African Centre for Democracy and Human Rights Studies, the Gambia is well placed to take up this responsibility. We shall continue to use the good offices of these institutions for monitoring the progress, or otherwise, of the furtherance of human rights and for teaching and research. We hope that the 1993 World Conference on Human Rights will offer a unique opportunity for all concerned to address these very significant issues, and we look forward to the Conference with a large measure of hope and encouragement.
If respect for human rights and political pluralism is the sine qua non for the attainment of social and economic development, so too is respect for the sovereignty, independence and territorial integrity of all States, rich or poor, big or small, which is indispensable for the maintenance of world peace and security. That is why the successful campaign in the Gulf region to resist aggression and to restore the inalienable rights of the Kuwaiti people constitutes an important milestone in the history of the United Nations. For around this time last year the world was on the brink of a crisis with uncertain but terrifying ramifications, and it is thanks to the united front adopted by our Organisation that the conflict was contained and sanity and the rule of law in inter-State relations restored.
The conflict in the Gulf region may be over, but the crisis still remains and will remain for so long as the relevant Security Council resolutions are not implemented. My delegation therefore calls on Iraq to comply with all United Nations resolutions, for in so doing it will contribute towards the peace and security of the region and bring to a speedy end the long and unnecessary suffering of the Iraqi people.
In the aftermath of the Gulf crisis, the world view about the role and efficacy of our Organisation has improved tremendously, and the United Nations has emerged from the crisis with its reputation not only intact but considerably enhanced. At the same time, one must recognise and applaud the cooperation and solidarity of the States in the region in resisting aggression, for without this cooperation and solidarity the task of the United Nations would have been more difficult to discharge. My delegation would therefore like to congratulate once more the countries of the Gulf Cooperation Council, in particular, for their unity of purpose and action, which will serve as a general principle for regional cooperation in resolving regional conflicts.
Peace in the Gulf can be durable only If it is linked to a comprehensive resolution of the problem in the Middle East. As is now widely acknowledged, the Palestinian issue is the crux of the problem in the Middle East. It is the view of my delegation that the volatile situation in the Middle East will persist as long as the Palestinians are denied their basic, legitimate and inalienable rights to self-determination and a homeland. Apart from the political, social and economic considerations involved in the Palestinian issue, there is also the intrinsic question of human rights. The human rights of the Palestinians, their right to self-determination, to live in peace in their homeland, their freedom of speech, movement and assembly, their right to prosperity and other civil rights have for long been denied to them, despite several General Assembly and Security Council resolutions on the matter. This situation is totally unacceptable. It poses a grave threat to international peace, security and stability, and all efforts must be deployed for their effective and unconditional implementation.
Our policy position is based on such fundamental principles as self-determination, non-use of force, non-interference in the internal affairs of other States, respect for the sovereignty and territorial integrity of States and respect for human rights. We are thus supportive of the general view expressed in this Assembly for a comprehensive, just and durable Middle East peace settlement. Israel and its Arab neighbours must also live in peace with each other within secure borders if this objective is to be attained. Any comprehensive peace settlement, therefore, must be based on Security Council resolutions 242 (1967) and 338 (1973) and the principle of territory for peace. My delegation looks forward to the convening of an international conference on the Middle East in October, under the joint chairmanship of the United States of America and the Union of Soviet Socialist Republics. We hope to see full and active participation by the Palestinians in this peace process.
I cannot conclude my statement on the Middle East without reference to hostage-taking in the region. The Gambia regards hostage-taking, of any kind, as an act of terrorism and a violation of basic human rights. We therefore call for the immediate and unconditional release of all hostages. We have noted with satisfaction the recent releases and urge the Secretary-General to spare no effort to help obtain the release of all hostages in the region.
The dismantling of apartheid is indeed an intricate part of the pursuit of peace, progress and collective security. For apartheid is a threat to world peace and an affront to human dignity.
To judge from events of the past year, despite some set-backs, continued international pressure on the Pretoria regime has yielded some positive results. Nevertheless, it is the view of my delegation that this systematic dismantling of the legislative pillars of apartheid does not go far enough. What is urgently required is the practical elimination of apartheid from all facets of South African society and this calls for the enfranchisement of all South Africans. My Government is unreservedly committed to the attainment of this objective. We shall therefore continue to seek the release of all political prisoners, the desegregation of all public institutions and the exercise of full universal adult suffrage. We also look forward to the successful convening of an all-party conference on a new constitution leading to the establishment of a non-racial, united and democratic South Africa.
The Abuja Declaration on South Africa adopted by the Assembly of Heads of State and Government of the Organization of African Unity (OAU) at its twenty-seventh ordinary session spells out clearly the African position on the issue. We look forward to the continued support of the international community for a successful resolution of this vary protracted and vexed problem. We also fervently hope that our brothers and sisters in South Africa will close their ranks and stop the senseless bloodshed that threatens to derail the vital negotiation process.
When I addressed the Assembly last year the situation in Liberia was horrendous and the plight of the people of that sister Republic very pathetic indeed. However, with the persistent determination of the Economic Community of West African States (ECOHAS) to find a regional solution to the crisis, the situation has now stabilised and the prospects for a durable solution are far greater now than before. This is largely due to the fact that there is now total commitment to the EC0MAS peace plan by all the States in the subregion as well as the parties to the conflict. I should therefore like to pay a tribute to the members of the ECOWAS Standing Mediation Committee and the Committee of Five on Liberia for their wisdom and determination to resolve the crisis through dialogue and negotiation, in the unswerving conviction that the conflict can be solved only through the democratic process of free and fair elections under international supervision.
In this connection, my delegation once again appeals to the parties in the Liberian conflict to continue to observe the cease-fire agreement and to work under the aegis of the ECOWAS peace plan for the restoration of peace and normalcy in Liberia. In the same vein, my delegation appeals to the international community to provide the necessary support and assistance to ECOWAS and its peace-keeping monitoring group (ECOMOG) in Liberia to enable the latter effectively to discharge its responsibilities, which are not only military in nature but also have a humanitarian dimension.
Increased attention is now being rightly focused on restructuring and revitalising the United Nations system. This process is aimed at enabling the United Nations to perform better and to be more cost efficient in peace-keeping and in the pursuit of social and effective development, an outlined in the Charter. This issue will engage our constant attention during this session. In consideration of the very analytic and sound positions taken on the matter, after successive consultations, by both the Group of 77 and other regional groups, including the African Group, my delegation is hopeful that with the necessary will the noble objectives we have collectively set for ourselves will be attained.
Enhancing the role of the United Nations is one thing; making collective security work is another. The latter is the sacred duty of the United Nations, entrusted to it by the Charter. However, this duty can be exercised beneficially and meaningfully only if all Member States, individually and collectively, play their active role in the search for peace. This is what makes for our collective security. It is also the only guarantee to make the new found relevance of the system work for all nations, rich and poor alike. The United Nations has been making a valuable contribution towards resolving long-standing problems such as those in Afghanistan, Cyprus, Western Sahara and Cambodia, and my delegation believes that the efforts of the Secretary-General are highly commendable and deserve our support to ensure a successful resolution of these seemingly intractable conflicts. The Gambia for its part will support these and other initiatives in the guest to attain self-determination, peace and stability the world over.
The need to rid the world of all types of weapons of mass destruction nuclear, chemical and biological - and to ensure that mankind's energies and resources are diverted to the improvement of the quality of life here on earth is becoming increasingly desirable and urgent. My delegation is indeed encouraged by the keen attention and considerable time and resources devoted to this issue by the United Nations.
Developments in the international political scene provide a source of hope to many countries, including the Gambia. However, development in the International economic scene, in the process of multilateral trade negotiations, is a source of frustration and disappointment to many countries, including my own. These disappointments and frustrations are not only under review as an agenda item during this session, but have been the subject of detailed comments by speakers before me. I would therefore like to confine my observations to the report of the Final Review and Appraisal on the Implementation of the United Nations Programme of Action for African Economic Recovery and Development.
That programme gave rise to very high hopes when it was launched four years ago. It was inspired by a good motive - the desire to improve the quality of life of African peoples. It failed to fulfil the hopes placed in it for the following reasons: first, it would seem that the international community only paid lip service to the Programme as the net flow of resources to Africa actually declined during the plan period, 1986 to 1990. Secondly, the programme overlapped with painful structural adjustment programmes, which were implemented at great risks to national political stability. Thirdly - and this is important - the Programme was an attempt to isolate development and growth in the African countries from the global economic scene. It therefore became at beat dysfunctional and inappropriate in its partial setting.
It is estimated that by the end of this year world economic output will grow by only 1.2 per cent as compared to 2.1 per cent last year. This implies that our hitherto deteriorating economic condition will inevitably be further exacerbated. Despite the steady improvement in the overall external debt situation, a major concern in Africa, particularly in our sub-Saharan region, is that foreign debt continues to grow faster than income and exports. This situation is clearly unsustainable, particularly when cognisance is taken of the fact that a large part of our current borrowing is simply for the purpose of retiring old debt. It is, therefore, my delegation's view that if this trend continues unabated, external debt will remain a very serious impediment to sustainable growth and development.
The need to redress the present economic imbalance requires international collaboration and endeavour. In this regard, my delegation is glad to note that the Group of 7, in their joint communiqué, issued in London in July 1991, emphasised not only the need to deal effectively with Africa's debt problem, but also the desirability of encouraging multilateral efforts for sustained economic growth and development. We agree that this calls for a successful conclusion of the Uruguay Round, the reversal of protectionism, an increase in trade flows and confidence-building initiatives leading to the integration of the economy of our countries into the multilateral trade system.
From the aforementioned perspective one can discern why the Programme of Action was indeed not a panacea for our economic woes. Being bereft of an integrative and global approach, it resulted in compounding our economic problems. This, in essence, was its nemesis. There is now a call for a new pact between Africa and the international community. While urging African
countries to pursue sound fiscal, management and investment policies, It calls for the adoption of a new conceptual framework beyond the rigid International Monetary Fund structural adjustment concept. We therefore welcome the proposal of the Government of Japan for a summit meeting with African countries to address Africa's severe economic problems. Ha hope that such a meeting will give a fresh impetus and provide new perceptions of Africa's problems and of the solutions to these problems.
It goes without saying that no meaningful and balanced economic development can occur without due regard to environmental concerns. In the realm of human welfare and progress, therefore, the pursuit of economic development and the protection of the environment are inextricably linked. Balanced, meaningful and sustainable development is based on the preservation and protection of a clean and healthy environment. The Government of the Gambia places high priority on environmental issues, particularly the efficient management and utilisation of the Earth's resources, climatic changes, pollution, and the dumping of hazardous substances, particularly toxic wastes, which pose a grave threat to the environment. To arrest, or at least contain, this crisis, it is our view that economic policies should ensure that the utilisation of the Earth's resources is sustainable in the long run. What is needed, therefore, are policies and strategies to preserve and safeguard the environment for the present and future generations. This calls for a collective mobilisation and pooling of our resources and efforts to protect the environment and ensure proper accountability.
The Gambia, therefore, looks forward to the successful convening in Brazil, next year, of the United Nations Conference on Environment and Development. In the meantime, we urge the active participation of all Member States in the negotiation and ongoing consultations leading to the convening to this Conference. It la our fervent hope that this important event will be a watershed in our search for an international solution to this man-made ecological problem.
The main thread running through my statement concerns the questions of human rights, security, the environment and development. These issues are intricately linked and have been adequately dealt with in the report of the Secretary General on the work of the United Nations. In concluding my remarks, I should like to remind this Assembly of the words of the Secretary-General:
"No system of collective security will remain viable unless workable solutions are sought to the problem of poverty and destitution, afflicting the greater part of the world.
"A reinvigoration of the North-South dialogue has now become more urgent than ever. Fortunately, conditions exist now for advancing it constructively without a needless overlay of rhetoric or ideological Controversy."
I cannot agree more with these words, and the United Nations as the embodiment of our hopes and aspirations should endeavour to attain these goals. This is the vision set for it by its founders and it is our duty to translate this vision into reality for the welfare of humanity.
